[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 10-12846                 ELEVENTH CIRCUIT
                             Non-Argument Calendar                JUNE 24, 2011
                           ________________________                JOHN LEY
                                                                    CLERK
                       D.C. Docket No. 2:09-cv-14090-JEM

GLENN C. SMITH,

                                                               Petitioner-Appellant,

                                       versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 24, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Glenn C. Smith, a Florida state prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2241 habeas corpus petition. In his
habeas petition, Smith raised sixteen grounds challenging the validity of three

disciplinary reports on December 16 and 18, 2003, and on January 20, 2004, all of

which resulted in the loss of gain time credits. Relevant to this appeal, Smith

alleged that (1) he was denied due process when the written disciplinary decisions

did not explain the reasons for finding the unsworn statements of prison officials

more credible than Smith’s testimony, and (2) the January 2004 disciplinary

decision was legally insufficient because it failed to allege that Smith’s actions

affected the security and order of the prison.

      The magistrate judge consolidated Smith’s sixteen grounds into five issues,

including: (1) whether there was sufficient evidence to support the disciplinary

actions, and (2) whether Smith was improperly denied the right to present

evidence and witnesses. The magistrate judge considered the unsworn statements

of prison officials and concluded that, even if challenged by Smith and

uncorroborated by other evidence, the statements constituted “some evidence” to

support the disciplinary actions. Accordingly, the magistrate judge found that

there was no reason for the disciplinary team to explain why it had given more

weight to these statements because “some evidence” was consistent with due

process requirements. The magistrate judge further noted that, given the content

of the allegations levied against Smith in the disciplinary actions, Smith had not

                                          2
shown that his request for witnesses and evidence would overcome the burden on

prison staff and safety concerns. The magistrate judge then rejected any other

claims not specifically addressed as lacking merit.

       After considering Smith’s objections to the magistrate judge’s report, the

district court adopted the magistrate judge’s report and denied Smith’s habeas

petition. Smith requested a certificate of appealability (COA), which the district

court denied. We then granted a COA on the following issue only:

       Whether, in light of Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992)
       (en banc), the district court was required to address all of the claims
       raised in Smith’s habeas corpus petition filed pursuant to 28 U.S.C.
       § 2241;

       If so, whether the district court’s order should be vacated and remanded
       because it failed to address Smith’s claims that he was deprived of due
       process because the disciplinary hearing teams’ written statements
       (1) failed to explain why the correctional officers’ written statements
       were more credible than Smith’s testimony and (2) failed to state that
       Smith’s disrespectful remarks were made in a context that affected the
       security and order of the prison.

       We review issues of law presented in a COA de novo. Medberry v. Crosby,

351 F.3d 1049, 1053 (11th Cir. 2003). Under Clisby, the district court must

resolve all claims raised in a habeas corpus petition, whether relief is granted or

denied.1 960 F.2d at 935-36. A “claim for relief” is defined as “any allegation of


       1
         Smith is in custody pursuant to the judgment of a state court. Therefore, Smith’s
§ 2241 petition was subject to § 2254, and the district court was required to comply with Clisby.

                                                3
a constitutional violation.” Id. at 936. When a district court fails to address all of

the claims in a habeas corpus petition, we “will vacate the district court’s

judgment without prejudice and remand the case for consideration of all remaining

claims.” Id. at 938.

       Where a prison disciplinary hearing may result in the loss of good time

credits, a prisoner is entitled to certain due process rights, including (1) a written

statement by the factfinders as to the evidence relied upon and the reasons for the

disciplinary action taken, and (2) an opportunity to call witnesses and present

documentary evidence in defense, when to do so would not be unduly hazardous

to institutional safety or correctional goals. Wolff v. McDonnell, 418 U.S. 539,

563-66 (1974). Due process also requires a prison disciplinary team’s decision to

be supported by “some evidence” in the record. Superintendent, Mass. Corr. Inst.

v. Hill, 472 U.S. 445, 454-55 (1985). Thus, courts are not required to examine the

entire record, independently assess witness credibility, or weigh the evidence.

Rather, we will uphold the decision if there is any evidence in the record to

support the conclusion reached by the disciplinary team. Id. at 455-56.

See Rhode v. United States, 583 F.3d 1289, 1291 (11th Cir. 2009) (applying law to § 2254
petition); Medberry, 351 F.3d at 1054 (explaining that all applications for writs of habeas corpus
are governed by § 2241, which generally authorizes federal courts to grant the writ-to both
federal and state prisoners, and that most state prisoners’ applications for writs of habeas corpus
are subject also to the additional restrictions of § 2254 if they are “in custody pursuant to the
judgment of a State court”).

                                                 4
      Reviewing the record here, we conclude that the district court complied with

Clisby. The magistrate judge’s conclusion that “some evidence” included unsworn

statements by officers addressed Smith’s fundamental argument concerning the

disciplinary teams’ explanation of the evidence it used to support their decisions.

Additionally, the magistrate judge’s conclusion that the disciplinary team’s

decision was supported by “some evidence” addressed Smith’s fundamental

argument that the team’s decision was legally insufficient, as courts do not assess

the sufficiency of the evidence. Finally, the magistrate judge considered the

content of disciplinary reports and determined that Smith had not shown that his

request to present witnesses was more pressing than the need to ensure prison

security and safety. Accordingly, because the district court complied with Clisby,

we affirm the denial of Smith’s habeas corpus petition.

      AFFIRMED.




                                         5